Title: To George Washington from Brigadier General Samuel Holden Parsons, 2 May 1777
From: Parsons, Samuel Holden
To: Washington, George



Sir
New Haven [Conn.] 2nd of May 1777

I receivd your Excellency’s Letter of the 19th of April & shall take every Possible Method for raising & forwarding the Quota of Men orderd from this State.
The Loss of our Stores at Danbury is an Event very Alarming to the Country. I hope the Effect will not be fatal to the Army: by the Examination of Sundry disaffected Persons: we have Reason to beleive a Second Descent is soon to be made for destroying our little Magazines in Derby, & New Haven; I have advisd with Genl Arnold & we both thot it advisable Not to send forward any more of the Continental Troops untill our Magazines are removd to some more secure Place. I would submit to your Excellency’s Consideration whither any of our Stores should be left without a suitable Guard, to Stop the progress of the Enemy, till the Country can be alarmd & Come in to the Aid of the Guards: I am anxiously concerned for the Magazines of Provisions in this State: if however any or all the Troops Are wanted they shall be immediately forwarded; indeed their March will be very little impeded till your Excellency’s Pleasure can be known. I imagine by the late Order for drafting Men we shall be able to procure a very considerable Number for the 3 Years or the War.
The Sentence of Court Martial against Thompson was forwarded to your Excellency before I recd the late Resolve of Congress & I Suppose will fall under your Excellency’s Consideration. I am wth the greatest Esteem yr Excellency’s hble Servt

Saml H. Parsons


P.S. I have herewith sent the Cover of yr Excellency’s Letter which I supposd had been opend.

